Citation Nr: 0118289	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
osteomyelitis of the right lower leg, and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.L., K.L., and J.L.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2001 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In January 1983, the RO denied entitlement to 
compensation under the provisions of 38 U.S.C. § 351 
(currently 38 U.S.C.A. § 1151) for the residuals of 
osteomyelitis of the right lower leg.  The veteran was 
notified of the decision but did not appeal.

2.  The evidence submitted since the January 1983 rating 
decision includes new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The January 1983 rating decision which denied entitlement 
to compensation under the provisions of 38 U.S.C. § 351 
(currently 38 U.S.C.A. § 1151) for the residuals of 
osteomyelitis of the right lower leg is final.  38 U.S.C. 
§ 4005 (West 1982); 38 C.F.R. § 19.153 (1982); (currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000)).

2.  Evidence submitted since the January 1983 rating decision 
is new and material and the claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of osteomyelitis of the right lower leg is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence Received Prior to January 1983

VA hospital records dated from November 1978 to September 1979 
show the veteran underwent open reduction of left knee 
dislocation, closed reduction of right knee dislocation, and 
right femoral arteriogram and insertion of saphenous vein bypass 
graft from distal femoral to distal popliteal region on November 
29, 1978.  In April 1979, the veteran underwent incision and 
drainage of pus and debridement of wound to the right ankle.

VA hospital records dated from March 1982 to May 1982 show the 
veteran was treated for chronic osteomyelitis to the right distal 
tibia.  

VA hospital records dated from June to August 1982 noted the 
veteran had sustained dislocation of the knees and damage to the 
vascular integrity of the right leg which caused skin breakdown 
and persistent infection of a wound in the lower third of the 
right leg.

A January 1983 VA medical opinion found a review of the record 
did not reveal any evidence of an additional disability due to 
carelessness, accident, negligence, lack of proper skill, error 
in judgment, or any similar incident of indicated fault on the 
part of VA during the treatment period.

In January 1983, the RO denied entitlement to compensation for 
the residuals of osteomyelitis of the right lower leg.  The 
veteran was notified of the decision but did not appeal.

Evidence Received After January 1983

In written correspondence dated in April 1999, the veteran 
requested his claim be reopened.  He claimed, in essence, that 
his osteomyelitis was a result of improper VA treatment when his 
right leg was placed in a cast after his 1978 injury.

An August 1999 private medical opinion noted that it was evident 
from the veteran's history that his osteomyelitis may be related 
to his traumatic injury, surgery, casting, and/or subsequent 
treatment.  Further evaluation by an appropriate specialist was 
recommended.

An undated statement from a private registered nurse indicated  
that the permanent damage to the veteran's leg was as likely as 
not a result of the care, or lack thereof, the veteran received 
while he was a patient at the VA medical facility in Martinsburg, 
West Virginia.  

A January 2001 private medical report noted that according to the 
information provided by the veteran that it appeared the cast 
placed at the time of his injuries did contribute and probably 
caused the ulcers on his right lower extremity that had resulted 
in chronic osteomyelitis.

At his personal hearing in April 2001 the veteran testified 
that he had received private and VA medical treatment for 
osteomyelitis subsequent to his VA treatment in 1979.  He 
claimed, in essence, that various physicians over the years 
had made statements which indicated VA fault in his 
developing osteomyelitis.

New and Material Evidence Claim

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

As previously pointed out, in January 1983, the RO denied 
entitlement to compensation under the provisions of 38 U.S.C. 
§ 351 (currently 38 U.S.C.A. § 1151) for the residuals of 
osteomyelitis of the right lower leg.  The veteran was 
notified by correspondence dated February 4, 1983, but did 
not appeal; therefore, the rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(2000).

The Board notes that the April 1983 rating decision was based 
upon the determination that the evidence of record did not 
demonstrate the veteran's osteomyelitis was incurred as a 
result of VA medical treatment.  The evidence added to the 
claims file since that decision includes a January 2001 
private medical report which noted that according to the 
information provided by the veteran that it appeared the cast 
placed at the time of his injuries did contribute and 
probably caused the ulcers on his right lower extremity that 
had resulted in chronic osteomyelitis.

The Board finds the information provided in support of the 
application to reopen the claim for service connection 
includes new evidence which bears directly and substantially 
upon the specific matter under consideration and that "new 
and material" evidence has been submitted.  See 38 C.F.R. 
§ 3.156(a).  Therefore, the claim must be reopened.

The Board notes although medical evidence has been received 
relating the veteran's osteomyelitis of the right lower leg 
to VA treatment, that the opinions appear to have been 
provided based solely upon the medical history provided by 
the veteran without review of his medical records.  
Therefore, the Board finds additional development is 
required.


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of osteomyelitis of the 
right lower leg, the claim is reopened.  To this extent, the 
appeal is granted.  


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  As 
noted above, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  The Board notes that the veteran has stated, in 
essence, that private and VA medical records exist pertinent 
to his claim, including records of treatment at the 
Washington, DC, and Martinsburg, West Virginia, VA medical 
facilities.  Therefore, the Board finds additional 
development is required.

In addition, the revised duty to assist includes providing a 
VA medical examination or obtaining a medical opinion when 
necessary for an adequate determination.  As conflicting 
medical opinions have been provided in this case, the Board 
finds an additional medical opinion is required prior to 
appellate review.

The Board also notes that subsequent to the January 1983 
rating decision having become final pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. 
§ 1151 (formerly 38 U.S.C. § 351) were revised.  In 1991 the 
Court invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, 
Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  The United 
States Supreme Court (Supreme Court) found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA. 

In May 1996, VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C.A. § 1151 as 
interpreted in the decision of the Supreme Court.  See 61 
Fed. Reg. 25787 (1996).  The revised provisions stated that 
where it is determined that there is additional disability 
resulting from an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment compensation will be payable for such additional 
disability.  In the preamble it was noted the liberalized 
provisions of the new rule would apply to all claims still 
open on direct review as of the effective date of November 
25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2000).  A VA Office of General Counsel precedent 
opinion held that all claims for benefits under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  In this case, the Board notes that the 
veteran's application to reopen was filed in April 1999 and 
the amended version of § 1151 is applicable. 

The amended statute provides that a qualifying additional 
disability or death requires that the proximate cause of the 
disability or death be due to the carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA or that the disability or death 
was an event not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151(a) (West 1991 & Supp. 2000).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c)(3) (2000).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of medical treatment 
received pertinent to the matter on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  

The RO should specifically request the 
veteran's treatment records from the 
Washington, DC, and Martinsburg, West 
Virginia, VA medical facilities.  All 
records obtained should be added to the 
claims folder.

2.  Thereafter, the veteran's entire 
claims file should be reviewed by a VA 
orthopedic surgeon for an opinion as to 
whether osteomyelitis was incurred as a 
result of carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA or was an event not reasonably 
foreseeable.  The examiner should perform 
any examinations, tests, or studies 
necessary for an accurate assessment.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a grant of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of 
osteomyelitis of the right lower leg.  The 
RO should consider all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



